DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1-6 and 28, in the reply filed on 8-24-21 is acknowledged.
Claims 7-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-24-21.
Applicant’s amendment filed on 3-14-19 has been entered.  Claims 12-14, 21 and 28 have been amended.  Claims 1-28 are pending.
Claims 1-28 are pending.  Claims 1-6 and 28 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-24-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 3-14-19 (Abstract of WIPO Publication WO 2018/049519 A1) only contains 17 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hERG” in line 2 of claim 1 is vague and renders the claim indefinite.  The term “hERG” is an abbreviation that can stand for various meanings.  It is unclear what meaning is 
The term “hERG” in line 1 of claim 6 is vague and renders the claim indefinite.  The term “hERG” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “hERG” would be remedial.  
The phrase “a recombinant cell line comprising recombinant cardiomyocyte stably expressing hERG” in claim 1 is vague and renders the claim indefinite.  The term “recombinant” appears to mean that the cells are genetically modified by introducing a heterologous nucleic acid into the cell.  It is unclear what kind of heterologous nucleic acid is introduced into the cells.  If the heterologous nucleic acid is NOT the nucleic acid encoding hERG, it is unclear how the recombinant cells can stably expressing hERG.  Further, if the recombinant cells are human cardiomyocytes, then, it is unclear whether Applicant intends to claim a recombinant human cardiomyocyte cell line comprising a nucleic acid encoding protein other than the hERG but the recombinant human cardiomyocytes can stably express hERG.  Claims 3-5 and 28 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houghton et al., 2015 (US 20150193575 A1).  
Claims 1-2 are directed to a recombinant cell line comprising recombinant cardiomyocytes stably expressing hERG.  Claim 2 specifies the recombinant cardiomyocytes comprise a transduced nucleic acid sequence encoding hERG.
It is noted that the specification states “provided herein are recombinant cardiomyocytes and cell lines, including stable cell lines, that comprise a transfected or transduced nucleic acid sequence (see, e.g. amino acids 1-1159) as set forth in SEQ ID No. 1” and “in some embodiments, the nucleic acid sequence is transferred on a vector by transfecting or transducing the vector” (e.g. [006], [008]).  Thus, the phrase “recombinant cell line” in claim 1 is interpreted as the cell line is transfected or transduced with nucleic acid encoding hERG in a vector although claim 1 does not recite any nucleic acid sequence.
Houghton discloses a system and method for selecting a compound with reduced risk of cardiotoxicity, and the system and method can include a computational dynamic model combined with a high throughput screening in silico that mimics ion channels associated with cardiotoxicity such as human Ether-a-go-go Related Gene 1 (hERG1) channel (e.g. [0013]).  “In certain embodiment, the FluxOR.TM. potassium channel assay is performed on a human adult cardiomyocyte cell line expressing hERG1” (e.g. [0292]).  Electrophysiology measurements are in single cells and the single cells are from a human adult cardiomyocyte cell line expressing hERG1 (e.g. [0295]).  AC10 cells constitutively expressing hERG channels and their corresponding negative control cells were used for patch clamp cell culture (e.g. [0381]).  The .

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., 2010 (Am J Physiol Heart Circ Physiol, Vol. 298, page H1842-H1849).  
Claims 1-2 are directed to a recombinant cell line comprising recombinant cardiomyocytes stably expressing hERG.  Claim 2 specifies the recombinant cardiomyocytes comprise a transduced nucleic acid sequence encoding hERG.
Lin expressed wild-type hERG and three LQT2 (Long QT Syndrome Type 2)-linked mutations in neonatal mouse cardiomyocytes and studied their electrophysiological and biochemical properties (e.g. Abstract).  hERG cDNA either wild-type or mutant hERG was subcloned into pcDNA3 vectors and the pcDNA3 vectors were used to transfect into neonatal mouse cardiomyocytes by an electroporation technique.  The transfected cardiomyocytes were cultured for up to 72 hours in maintenance medium (e.g. p. H1842, right column, last full paragraph, p. H1843, left column, 1st and 2nd full paragraphs).  The transfected neonatal mouse cardiomyocytes are considered recombinant cardiomyocytes stably expressing hERG.  Since the transfected mouse cardiomyocytes were cultured up to 72 hours in maintenance medium the cells are considered a cell line.  Thus, the claims are anticipated by Lin.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., 2008 (US 20080090984 A1).  

Li teaches an isolated electrophysiologically immature cell that has been modified to provide a mature electrophysiological phenotype and populations of these cells, and these cells an compositions have therapeutic and diagnostic uses (e.g. Abstract).  Other critical electrophysiological activities of the cell can be modulated to provide the desired electrophysiological phenotypes, such as IKr, IKs and INaK etc.  Examples of proteins that modulate these activities include Kv11.1 (e.g. [0045]).  Example of cells that can be modified include adult cardiomyocytes such as atrial cardiomyocytes, ventricular cardiomyocytes, or pacemaker nodal cardiomyocytes (e.g. [0099]).  The mature electrophysiological phenotype is obtained by transducing the source cell with a polynucleotide that modulates the IK1 and If activities (e.g. [0101]).  The invention also provides a substantially homogeneous population of electrophysiologically immature cells that has been modified and the cells further express a cardiomyocyte marker (e.g. [0109]).  Kv11.1 is also known as hERG.  The substantially homogeneous population of electrophysiologically immature cells that has been modified can be considered a cell line.  Thus, the claims are anticipated by Li.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., 2010 (Am J Physiol Heart Circ Physiol, Vol. 298, page H1842-H1849) each in view of Owman et al., 2004 (US 20040019109 A1).
Claims 1 and 28 are directed to a recombinant cell line comprising recombinant cardiomyocytes stably expressing hERG.  Claim 28 reads on a kit comprising the recombinant cardiomyocytes from the cell line of claim 1.
Lin expressed wild-type hERG and three LQT2 (Long QT Syndrome Type 2)-linked mutations in neonatal mouse cardiomyocytes and studied their electrophysiological and biochemical properties (e.g. Abstract).  hERG cDNA either wild-type or mutant hERG was subcloned into pcDNA3 vectors and the pcDNA3 vectors were used to transfect into neonatal mouse cardiomyocytes by an electroporation technique.  The transfected cardiomyocytes were cultured for up to 72 hours in maintenance medium (e.g. p. H1842, right column, last full st and 2nd full paragraphs).  The transfected neonatal mouse cardiomyocytes are considered recombinant cardiomyocytes stably expressing hERG.  Since the transfected mouse cardiomyocytes were cultured up to 72 hours in maintenance medium the cells are considered a cell line. 
Lin does not specifically teach a kit comprising a recombinant cardiomyocyte.
Owman teaches kit and composition for screening and identifying compounds that affect the metabolism of fatty acids (e.g. Abstract).  The kit comprises a recombinant cell comprising at least one heterologous gene encoding FFAR and/or one or more reporter genes (e.g. [0086]).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising a recombinant cell because Lin teaches preparation of a mouse cardiomyocyte comprising a hetereologous nucleic acid (hERG cDNA) encoding hERG and Owman teaches a kit comprising a recombinant cell comprising at least one heterologous gene encoding FFAR and/or one or more reporter genes.  Since the recombinant mouse cardiomyocyte is a type of recombinant cell, it would be obvious for one of ordinary skill in the art to substitute the recombinant cell taught by Owman with the recombinant mouse cardiomyocyte taught by Lin to prepare a kit comprising a recombinant cardiomyocyte so as to screen compound of interest with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to study electrophysiological and biochemical properties of wild type hERG and LQT2-linked mutation of hERG as taught by Lin with reasonable expectation of success.

Conclusion


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632